EXHIBIT 5.3 CONSENT OF INDEPENDENT PETROLEUM ENGINEER We hereby consent to the use and reference to our name and report evaluating a portion of Cenovus Energy Inc.’s oil and gas reserves data, including estimates of proved reserves and probable reserves and related future net revenue as at December 31, 2012, estimated using forecast prices and costs, and the information derived from our reports, as described or incorporated by reference in Cenovus Energy Inc.’s Registration Statement on Form F-10. Yours truly, GLJ PETROLEUM CONSULTANTS LTD. /s/ Keith M. Braaten Keith M. Braaten, P. Eng. President & CEO Calgary, Alberta May 9, 2013 4100, 400 – 3rd Avenue S.W., Calgary, Alberta, Canada T2P 4H2 · (403) 266-9500 · Fax (403) 262-1855 · GLJPC.com
